      CASE 0:19-cv-00795-JNE-BRT Document 5 Filed 03/26/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



 Holly Morris,                                          Civ. No. 19-795 (JNE/BRT)
                 Plaintiff,
 v.                                                         ORDER
 Midland Funding, LLC,
                 Defendant.


      This matter is before the Court on the parties’ Stipulation to Extend Time to

Respond to Complaint (Doc. No. 3).

      IT IS HEREBY ORDERED that Defendant Midland Funding, LLC is granted an

extension of time to April 11, 2019, to answer, move, or otherwise respond to the

Complaint filed in the above-captioned action.


Dated: March 26, 2019
                                         s/ Becky R. Thorson
                                         BECKY R. THORSON
                                         U.S. Magistrate Judge
